Citation Nr: 9903956	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  96-23 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for 
patellofemoral pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 6, 1985, to 
August 5, 1990.  He also served on active military duty for 
three years, 11 months, and 28 days prior to December 6, 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 decision by the RO which 
granted service connection for superficial residuals of a 
laceration of the left foot and patellofemoral pain syndrome 
of the left knee, assigned zero percent (noncompensable) 
evaluations therefor, and denied entitlement to a 10 percent 
evaluation under 38 C.F.R. § 3.324 on account of multiple 
noncompensable disabilities.  Although the RO also denied 
service connection for deeper residuals of a laceration of 
the left foot (i.e., "cut tendon") by its February 1996 
decision, the veteran did not appeal the RO's determination 
as to that issue.

This case was previously before the Board in March 1998.  At 
that time, the Board granted an increased rating, to 10 
percent, for superficial residuals of a laceration of the 
left foot.  The Board explained that further consideration of 
the claim for benefits under 38 C.F.R. § 3.324 was not 
required, inasmuch as the 10 percent evaluation available 
under section 3.324 cannot be assigned in combination with 
any other rating.  The remaining claim-entitlement to an 
increased (compensable) rating for patellofemoral pain 
syndrome of the left knee-was remanded to the RO for 
additional development.


REMAND

When the Board remanded this case to the RO in March 1998, it 
requested that the RO have the veteran examined for the 
purpose of assessing the relative severity of his service-
connected left knee disability.  The Board pointed out that 
the veteran had reported experiencing pain and swelling in 
his left knee with changes in the weather and on prolonged 
use.  In light of those allegations, the Board requested that 
the RO have the examining physician discuss the veteran's 
disability not only in terms of current clinical 
manifestations, but also in terms of whether pain could 
significantly limit functional ability during flare-ups or 
when the joint was used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45 (1998).  The additional disability occasioned 
by flare-ups of discomfort, and pain due to repeated use, 
were to be portrayed by the examiner in terms of additional 
loss in range of motion (i.e., in addition to any actual loss 
in range of motion noted upon clinical evaluation).

The requested development has not been fully completed.  The 
record shows that the veteran was examined in July 1998, 
following the Board's remand.  The report of that 
examination, however, while detailing the veteran's current 
complaints and clinical manifestations, does not contain an 
analysis relating to his allegations of pain on repeated use 
or periodic flare-ups of discomfort as contemplated by 
DeLuca.  Consequently, another remand is required.  38 C.F.R. 
§§ 4.2, 19.9 (1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should schedule the veteran 
for an orthopedic examination for 
purposes of assessing the severity of 
his service-connected left knee 
disorder.  The examiner should review 
the claims folder and a copy of this 
remand before examining the veteran.  
All indicated tests should be conducted.  
The examiner should provide a detailed 
statement as to the extent to which the 
veteran's service-connected knee 
symptomatology affects function and 
employability.  The examiner should 
specifically indicate whether there is 
any evidence of recurrent subluxation or 
lateral instability of the left knee 
and, if so, whether such subluxation 
and/or lateral instability is best 
described as slight, moderate, or severe 
in degree; whether the semilunar 
cartilage is dislocated and, if so, 
whether such dislocation is manifested 
by frequent episodes of "locking," 
pain, and effusion into the joint; 
whether the semilunar cartilage has been 
removed and, if so, whether there are 
present symptoms associated with such 
removal; and whether there is genu 
recurvatum and, if so, whether it is 
acquired, traumatic, and manifested by 
objectively demonstrated weakness and 
insecurity in weight-bearing.  Finally, 
the examiner should conduct range of 
motion studies on the knee.  The 
examiner should first record the range 
of motion observed on clinical 
evaluation, in terms of degrees of 
flexion and extension.  If there is 
clinical evidence of pain on motion, the 
examiner should indicate the degree of 
flexion and/or extension at which such 
pain begins.  Then, after reviewing the 
veteran's complaints and medical 
history, the examiner should render an 
opinion as to the extent to which the 
veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, and 
should portray these factors in terms of 
degrees of additional loss in range of 
motion (beyond that which is 
demonstrated clinically) due to these 
factors.  Specifically, the examiner 
should indicate whether the overall 
disability picture, in terms of limited 
motion, and including any weakness, 
excess fatigability, incoordination, 
and/or pain, is best equated with (1) 
flexion which is limited to 15, 30, 45, 
60, or more than 60 degrees, and (2) 
extension which is limited to 45, 30, 
20, 15, 10, 5, or less than 5 degrees.  
If laxity, instability, and/or arthritis 
of the knee are noted, the examiner 
should express an opinion as to whether 
it is at least as likely as not that 
such laxity, instability, and/or 
arthritis are related to service or an 
already service-connected disability, or 
whether they are more likely 
attributable to some other cause.  If 
left knee disorders unrelated to service 
are identified, the examiner should, to 
the extent feasible, describe the level 
of disability due to service-related 
disability alone.

	2.  The RO should thereafter take 
adjudicatory action on the veteran's 
claim of entitlement to an increased 
rating for his service-connected left 
knee disability.  In so doing, the RO 
should give consideration to the 
principles enunciated in VAOPGCPREC 23-
97 (July 1, 1997).  If any benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by him until he receives further notice.  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


